Citation Nr: 0308636	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1981, with service in the Republic of Vietnam.  He 
was awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On December 11, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.  At 
the hearing, the veteran withdrew his appeal on the issues of 
entitlement to service connection for skin cancer, to include 
as a result of exposure to herbicides, and for post-malarial 
infection.  



FINDINGS OF FACT

PTSD is primarily manifested by frequent nightmares and 
intrusive thoughts of Vietnam combat experiences and a 
heightened startle response, without such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or inability to establish and maintain 
effective relationships.




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veterans' PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002) and a general formula for rating 
mental disorders, which provides that:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events);

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

In a recent case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the United 
States Court of Appeals for Veterans Claims (Court), in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

The Court has also held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  As the veteran has appealed the initial rating 
assigned for PTSD, the Board will consider whether staged 
ratings might be appropriate.
  
In February 2001, the veteran was seen at a VA mental health 
clinic by a physician's assistant.  He reported that he had 
served 2 tours of duty in Vietnam in the infantry and 
witnessed the death of comrades.  He complained of having 
flashbacks of Vietnam experiences.  On mental status 
examination, he had a flat affect, a sad demeanor, and 
moderate psychomotor retardation.  The impressions were: 
PTSD, chronic, severe, and prolonged; generalized anxiety 
disorder; and major depressive disorder.  The physician's 
assistant assigned a Global Assessment of Functioning (GAF) 
score of 40.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 40 denotes major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  The veteran was next seen in March 2001, when he 
seemed somewhat improved but still had intrusive thoughts and 
flashbacks of Vietnam.

Ata VA psychiatric examination in November 2001, which was 
conducted by a physician, the veteran indicated that he first 
sought treatment for psychiatric problems from a private 
physician in 2000 due to nightmares about his Vietnam 
experiences.  He then became a patient at a VA mental health 
clinic.  He stated that worked as a window installer for a 
manufactured home company until November 1999, when he 
retired on disability due to knee disorders.  He complained 
of having nightmares about his Vietnam combat experiences 
about 5 times per week, intrusive thoughts of Vietnam, and a 
hyper-startle response.  The examiner found that the 
veteran's account of his military experiences and symptoms 
appeared to be genuine.  The diagnosis on Axis I was PTSD.  
The examiner assigned a GAF score of 50, which denotes 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

Lay statements were received from 2 of the veteran's 
daughters and from his wife.  His oldest daughter stated 
that: it is very hard for the veteran to talk about his 
experiences in Vietnam; he became very emotional when he 
recalled the deaths which he witnessed; and loud noises will 
scare him to the point he will duck.  The veteran's youngest 
daughter stated that: as a child, she was afraid to wake up 
the veteran because he might be so startled that he would 
throw something at her; the veteran could not watch war 
movies because he would later wake up from sleep fighting the 
enemy; and, recently, she saw the veteran cry when he was 
talking about the innocent people who died in Vietnam.  The 
veteran's wife stated that: the veteran cannot talk about 
what he experienced in Vietnam; he becomes depressed and even 
cries; he has frequent nightmares, talks and screams in his 
sleep, and on some nights 'fights the war' all night; he 
grieves over the deaths of his men who died in Vietnam; and 
it was very frustrating to her to watch the veteran try to 
deal with the memories of the horrible things he went through 
in Vietnam.

In a written statement received at the hearing in December 
2002, the veteran stated that: he was an infantry platoon 
leader in combat during both of his tours of duty in Vietnam; 
memories of seeing men whom he considered to be his brothers 
killed or wounded in combat caused him to have nightmares on 
a regular basis; he also had nightmares of the times he 
almost lost his life fighting in the war; his worst 
experience was the day when he started with 34 men and there 
were only 12 men left at the end of the day; in another 
incident, at the site of a downed helicopter, he a soldier's 
body on the ground face down with all of the skin removed 
from his body; in Vietnam, he took shots to an ammo pouch 
around his waist and to a water can he was drinking from; he 
tries to forget the terrible things he saw in Vietnam but he 
suffers daily with the memories of what he saw. 

At the hearing in December 2002, the veteran testified that: 
he was seeing a therapist at a VA mental health clinic and 
taking medication for his PTSD symptoms; he saw a doctor 
every 2 months; "when you start out with 34 men one morning 
and when the sun goes down there's only 12 of you left it 
affects you the rest of your life, especially when you're the 
man in charge of them"; he no longer drove a car; he had 
memory loss, and he relied on his wife to give him his 
medicine on time; he had some friends; his best friend was 
currently in a hospital; and he was "pretty close" to 2 of 
his brothers and to one brother-in-law.  His wife testified 
that it was necessary for her to dress the veteran or he 
would not get dressed.  She stated that she also had to take 
care of his medicine.  She testified that the veteran was 
unable to do much besides cutting some wood.

Upon consideration of the evidence of record, the Board finds 
that the disability picture presented by the veteran's PTSD 
more nearly approximates the criteria for an evaluation of 50 
percent than the criteria for an evaluation of 30 percent.  
His sleep impairment from nightmares and memory loss are 
recognized as symptoms of impairment warranting an evaluation 
of 30 percent.  On the other hand, the VA physician's 
assistant found in February 2001 that the veteran has a 
flattened affect and a sad demeanor, which indicates a 
disturbance of mood, recognized as a symptom of impairment 
warranting an evaluation of 50 percent.  The veteran's 
history of intrusive thoughts about his Vietnam experiences 
and his inability to perform any household tasks except 
cutting some wood demonstrates that he has occupational 
impairment with reduced reliability and productivity 
warranting an evaluation of 50 percent.  

However, the veteran does not have such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or inability to establish and maintain 
effective relationships, all of which are recognized as 
symptoms warranting an evaluation of 70 percent.  In this 
regard, the Board notes that the veteran maintains good 
relationships with family members and friends.  The only 
symptoms of impairment at the 70 percent level which are 
shown by the evidence of record are a neglect of personal 
appearance and hygiene (without the assistance of his wife) 
and some difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  The Board, 
therefore, finds that the disability picture presented by the 
veteran's PTSD does not more nearly approximate the criteria 
for an evaluation of 70 percent.  See 38 C.F.R. § 4.7 (2002).  
The record does not show any significant increase in PTSD 
symptomatology during the appeal period, and so staged 
ratings are not appropriate.  See Fenderson, supra.  
Entitlement to an evaluation of 50 percent, but no more, for 
PTSD is established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002). 


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
governing regulations concerning monetary awards.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

